Case: 7:21-cr-00007-REW-EBA Doc #: 35 Filed: 09/07/21 Page: 1 of 2 - Page ID#: 81




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 UNITED STATES OF AMERICA,                            )
                                                      )
        Plaintiff,                                    )          No. 7:21-CR-07-REW
                                                      )
 v.                                                   )
                                                      )                 ORDER
 ZACHARY BUTLER,                                      )
                                                      )
        Defendant.                                    )
                                                      )
                                                      )

                                         *** *** *** ***

        This matter is before the Court on the Recommended Disposition (DE 34) of United States

Magistrate Judge Edward B. Atkins, addressing Defendant Zachary Butler’s guilty plea as to Count

2 of the Indictment in this case (DE 1). Defendant appeared before Judge Atkins on August 30,

2021. See DE 31. After consenting to plead before a United States Magistrate Judge, and engaging

in a full Rule 11 colloquy, Butler proceeded to plead guilty to Count 2. See DE 32 (Consent); DE

34 at ¶¶ 1-2. Judge Atkins found Defendant competent to plead and concluded that Butler’s plea

was knowing and voluntary; he further found that an adequate factual basis supported the plea as

to each essential element of the offense charged in the Indictment. DE 34 at ¶ 3. Accordingly,

Judge Atkins recommended the Court accept Defendant’s plea and adjudge him guilty as charged.

Id. at ¶ 4.

        Neither Butler nor the Government objected to DE 34 within the allotted three business-

day period. See id. at 2. While this Court reviews de novo those portions of a Report and

Recommendation to which a party objects, see 28 U.S.C. § 636(b)(1), it is not required to “review

. . . a magistrate [judge]’s factual or legal conclusions, under a de novo or any other standard, when

                                                  1
Case: 7:21-cr-00007-REW-EBA Doc #: 35 Filed: 09/07/21 Page: 2 of 2 - Page ID#: 82




neither party objects to those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). Where the

parties do not object to the magistrate judge’s recommended disposition, they waive any right to

review. See FED. R. CRIM. P. 59(b); United States v. White, 874 F.3d 490, 495 (6th Cir. 2017)

(“When a party . . . fails to lodge a specific objection to a particular aspect of a magistrate judge's

report and recommendation, we consider that issue forfeited on appeal.”); see also United States

v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting that “[t]he law in this Circuit is clear” that a

party who fails to object to a magistrate judge's recommendation forfeits the right to appeal its

adoption).

       The Court thus ADOPTS the Recommended Disposition (DE 34), accepts the plea, and

ADJUDGES Defendant guilty of the offense charged in Count 2 of the Indictment. 1 An Order

scheduling Defendant’s sentencing will follow. Butler’s custodial status, per the record, remains

as detained.

       This the 7th day of September, 2021.




1
  Per the plea agreement (DE 33), the United States agrees to move at sentencing to dismiss
additional charges against Butler in Case No. 21-CR-07.
                                                  2
